Opinión concurrente y disidente emitida por
el Juez Aso-ciado Señor Rebollo López.
No obstante estar conforme con la posición de la mayo-ría de los integrantes del Tribunal, a los efectos de que no le asiste la razón, en los méritos, a la parte peticionaria, expediríamos el recurso radicado a los únicos fines de eli-minar la sanción económica que, por alegada frivolidad, le impuso el Tribunal de Circuito de Apelaciones a dicha parte.
Por años, un alto por ciento de los abogados del País estuvieron clamando por que se estableciera en nuestra jurisdicción el derecho a apelar ante este Tribunal de una sentencia final emitida por los tribunales de instancia en casos civiles, ello en sustitución del sistema discrecional, de expedir o no el recurso radicado, que tenía este Foro en relación a dichos recursos civiles.
La Asamblea Legislativa entendió procedente establecer ese derecho de apelación en casos civiles. A esos efectos creó un tribunal apelativo intermedio; hoy, el Tribunal de Circuito de Apelaciones. Al así actuar, el legislador clara-mente expresó que lo hacía con el propósito de asegurar “el derecho de apelación a los ciudadanos en casos civiles y criminales” y para extender “a todo puertorriqueño afee-*730tado adversamente por una decisión de un tribunal el de-recho a que un panel apelativo de un mínimo de tres jueces revise esa decisión (Enfasis suplido.) Exposición de Mo-tivos, Plan de Reorganización Núm. la de 1994 (Parte III), Leyes de Puerto Rico, págs. 2801 y 2802.
El legislador, sin embargo, le concedió la facultad a dicho tribunal apelativo intermedio de imponer sanciones económicas a los litigantes en casos en que dicho foro judicial determine “que el recurso ante su consideración es frí-volo o que se presentó [el mismo] para dilatar los procedi-mientos”; disposición estatutaria que choca, o resulta ser un tanto contraria, al derecho de apelación establecido.
Dicha situación nos obliga a interpretar y a establecer un balance entre la disposición estatutaria antes mencio-nada y la evidente intención legislativa de brindarle a nuestros conciudadanos el derecho a apelar de sentencias emitidas por los tribunales de instancia; ello con el propó-sito de “penetrar la superficie verbal del problema ante nos, precisar el diseño y la razón de ser de las disposiciones legales que aquí nos ocupan, sopesar los intereses en juego, para intentar acercarnos a la interpretación más justiciera”. Pueblo v. Tribunal Superior, 104 D.P.R. 363, 366 (1975).
Somos del criterio que el Tribunal, efectiva y correcta-mente así lo haría estableciendo la norma a los efectos de que la determinación de frivolidad, por parte del Tribunal de Circuito de Apelaciones, únicamente procederá en situa-ciones enteramente irrazonables, claramente inmeritorias, o sin peso ni lógica alguna.
Permitir lo contrario derrota el propósito principal que tuvo el legislador al precisamente establecer o crear el Tribunal de Circuito de Apelaciones y tendrá un efecto demo-ledor, o disuasivo, sobre los ciudadanos que resultan perju-dicados por una decisión de un tribunal de instancia; ello, por el temor a ser sancionados económicamente.
*731— O —